Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 5 and 14 are objected to because of the following informalities: “X represents a hydrogen atom or a non-metal atom of…” should read “X represents a non-metal atom of …”, because hydrogen does not form a double bond. Appropriate correction is required.
Claims 1, 5 and 14 are objected to because of the following informalities: “branched alkylene group having 1 to 12 carbon atoms”, because alkylene having 1 and 2 carbon atoms cannot be branched. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (1) having Ar being a group represent by Formula (Ar-1) to (Ar-5) as recited in claims 5 and 14, does not reasonably provide enablement for Ar as instantly claimed, wherein the Ar is an n-substituted aromatic group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a n-valent  aromatic group “, is inclusion of any aromatic having substituents; where such breadth necessarily includes infinite species of aromatic group. One of ordinary skill in the art would not reasonably be able to select a monovalent group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable aromatic group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a monovalent group other than the aromatic group as set forth in the present claim 5 to make the invention.  
Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (1) having L1 and L2 being a group as set forth in page 13 of the present specification, does not reasonably provide enablement for Formula Ar-3 as instantly claimed, wherein L1 and L2 each independently represent a monovalent organic group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a monovalent organic group “, is inclusion of any monovalent organic group; where such breadth necessarily includes infinite species of monovalent organic group. One of ordinary skill in the art would not reasonably be able to select a monovalent group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable terminal monovalent group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a monovalent group other than the polymerizable groups as set forth in the present specification to make the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Tomita et al (US 2009/0252898, ‘898 hereafter) in view of Uehira et al (US 2010/0045901, ‘901 hereafter). 
Regarding claims 1-7 and 12-16, ‘898 discloses optically anisotropic film formed from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound and an acidic compound ([0011]-[0025]), wherein the acidic group can be carboxylic group or sulfonic group which have pKa value in the presently claimed range of -10 to 5, and also satisfies Expression (I)  and limitations as in the present claims 2-4 ([0091]-[0097], [0178]-[0179], pKa of COOH is about 5, content value of acidic compound in LC-R1 is about 10 parts per 100 parts of polymerizable liquid crystal compound (2.7/26=10.4, 10.4/pKa+10=0.69). ‘898 discloses that the composition contains a polymerizable liquid crystal compound which can be horizontally aligned ([0118]), but does not specifically set forth that the polymerizable compound is a compound represented by formula (I) as recited in the present claims 1 , 5 and 14. However, ‘901 discloses an optically anisotropic film formed from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound, wherein the compound represented by a chemical formula reading upon instantly claimed Formula (1) as recited in the present claims 1, 5 and 14 ([0011]-[0024], [0048]-[0088], Examples). ‘901 also discloses that the composition can be used to form an optically anisotropic film with reverse wavelength dispersion ([0008]). In light of these teachings, one of ordinary skill in the art would have used the polymerizable liquid crystal compound as taught by ‘901, to modify the polymerizable liquid crystal composition of ‘898, in order to render an anisotropic film having reverse wavelength dispersion, when this property is so desirable.  
 Regarding claims 8-11 and 17-20, modified ‘898 teaches all the limitations of claims 1 and 2, ‘898 also discloses an optical film comprising the optically anisotropic film, which is applicable to polarizing plate and image display device ([0031]-[0033], [0231]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782